Title: To Thomas Jefferson from Matthew Clarkson, 3 June 1793
From: Clarkson, Matthew
To: Jefferson, Thomas



Sir
Philadelphia June 3d. 1793.

Having understood that it was Doctor Foulke who gave to Mr. Moissonier the names of the two persons who are represented in the Vice Consuls Memorial, as having excited the English Sailors to continue the Quarrel with the People of the Ambuscade, The Doctor has been so obliging as to call upon me, at my request, to inform me what he knew of the matter.
The following is the substance of what he told me, Vizt.
That on the 29th. ulto. at the time the riot happened, he was standing at his Door, when Mr. Moissonier represented to him, that he had seen Several persons encouraging the English Seamen to beat the French men; and occasioned great tumult, that he asked Mr. Moissonier if he could discover any of the persons who had been active in so doing, that Mr. Moissonier pointed out a person who he said was one of them; that he (the Doctor) knows him to be a man whose name is Peter, and is a domestick of the Spanish Chargé des’affaires; that he went to the said Peter and spoke to him, and told him that he had better go home and let the Frenchmen alone, or that he would get into trouble, to which he answered that “he knew what he was about,” and went on with the crowd.
The Doctor says, that he also saw George Abbot a Hair-Dresser, running along side of the French-men; that he spoke to him, and desired him to go home; he answered “he would be damned if he did, for he intended to have a Crack at the French-men for beating one of his Comrades.” That the Doctor told Mr. Moissonier his name, upon being asked who he was.
The Doctor adds that he hath mentioned to Mr. Viar what passed between his domestick, Peter, and him, and that he appeared Very much displeased with his Conduct. I am with much esteem Sir Your most obedt. humbl. Servt

Matth ClarksonMayor

